Citation Nr: 1122576	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 60 percent for residuals status-post radical prostatectomy, prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A March 2007 rating decision proposed to reduce the residuals of the Veteran's status-post radical prostatectomy, prostate cancer from 100 percent to 10 percent to which the Veteran disagreed during a January 2008 personal hearing at the RO.  A May 2008 rating decision reduced the rating assigned for the Veteran's service-connected residuals of a radical prostatectomy from 100 percent to 40 percent, and denied service connection for bilateral peripheral neuropathy of the lower extremities, bilateral hearing loss, and tinnitus.  The Veteran submitted a timely written notice of disagreement as to the service connection issues.  In a January 2009 rating decision, the RO determined that the 40 percent rating was erroneously assigned for his prostate cancer residuals and awarded a 60 percent evaluation for that disability and a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  A statement of the case as to all claims was issued in February 2009, and the Veteran perfected his appeal in March 2009.

In March 2011, the Veteran testified during a conference conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that a kidney disorder had its onset in service or is otherwise related to the Veteran's active duty.

2.  The evidence of record preponderates against a finding that bilateral peripheral neuropathy of the lower extremities had its onset in service or is otherwise related to the Veteran's active duty.

3.  Residuals of the Veteran's prostate cancer are manifested by wearing absorbent material up to 6 a day, voiding10 times a day, and voiding 4 to 5 times at night.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Bilateral peripheral neuropathy of the lower extremities was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The schedular criteria for a rating in excess of 60 percent for residuals of status-post radical prostatectomy, prostate cancer, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a March 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability or that the service-connected disability had worsened in severity would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Veteran was afforded VA examinations in April 2008 and January 2009 in conjunction with his claims, and the reports of those examinations are of record.

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 2005 to 2010, and his written statements and oral testimony in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  If certain specified neurological disorders are manifest to a compensable degree within one year after separation from active service, the disorder may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b) (2010).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even leg numbness or kidney pain, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In his written statements and oral testimony, the Veteran has variously asserted that physicians attributed his health problems to his exposure to Agent Orange in Vietnam (see written statement received in January 2008).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(e) (2010).  The enumerated diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313 (2010).

The Board notes that the list of diseases presumed to be associated with exposure to herbicides used in Vietnam during the Vietnam Era was expanded in 2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicides.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  However, the Veteran does not allege, nor does the record reflect, that he was diagnosed with or treated for ALS or any of the recently added disorders.

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, that include chronic peripheral neuropathy disorders; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange: Update 2008 (Update 2008), 75 Fed. Reg. 81332-35 (Dec. 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

1.  Kidney Disorder

The Veteran argues that he has a kidney disorder that was incurred during active service.  In a January 2008 written statement, and in oral testimony, he indicated that his right kidney was smaller than normal due to an infection in 1967 while in service in Hawaii.  In another written statement received in January 2008, the Veteran said that his prostate cancer affected his kidney and some physicians believed his health problems were caused by exposure to Agent Orange.  Therefore, he maintains that service connection is warranted for a kidney disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a kidney disorder.  When examined for discharge in March 1968, a genitourinary abnormality was not noted.

Post service, a September 2006 private medical record indicates that the Veteran underwent a renal ultrasound for decreased renal function.  The results showed a decreased right kidney but no hydronephrosis.

In a January 2007 signed statement, J.M.P., D.O., a nephrologist, noted that the Veteran developed some symtoms that prompted the need for an ultrasound that showed a small kidney on one side with hypertension, suggestive of the possibility of ischemic renal disease.  The Veteran's history revealed that he developed a severe tonsillitis when he returned home from Vietnam and may have developed a glomerulonephritis at that time, decreasing his renal mass and creating asymmetry of renal size.  Subsequent test results revealed no evidence of ischemic renal disease and no evidence of renal artery stenosis.  The Veteran had a few renal cysts and hepatic cysts.  

In a March 2008 signed statement, Dr. J.M. P. said that he treated the Veteran for kidney problems.

When examined by VA in April 2008, diagnoses included mild renal dysfunction.  The VA examiner opined that it was unlikely that this was related to (the Veteran's) prostate cancer.  This physician explained that there was no evidence of any obstructive uropathy that would be the only relationship between prostate disease and prostate cancer.  The VA examiner said that it was unlikely that the Veteran's minimal renal dysfunction was at all related to his prostate cancer.

During his March 2011 Board hearing, the Veteran testified that his kidney problem developed in 2005 but he had a flare up of a kidney problem in service (see hearing transcript at page 6).  He said that he was told he possibly had heat exposure and insufficient fluid intake but a kidney disorder was not diagnosed in service (Id. at 7).  The Veteran said that his kidney problem started in 2005 and was similarly related to insufficient fluid intake and too much salt (Id. at 8).  The Veteran indicated that a physician said that his kidney problem could be due to chemicals and might be related to his prostate cancer (Id. at 12-13).

The Veteran has contended that service connection should be granted for a kidney disorder.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange in service.  However, although the evidence shows that mild renal dysfunction has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including exposure to Agent Orange or service-connected prostate cancer residuals.  Kidney disability is not a disability presumed to be due to Agent Orange exposure.  

On the other hand, the record reflects that the Veteran's genitourinary system was normal on separation from service and the first post-service evidence of record of renal dysfunction is from 2006, nearly 40 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, while the Veteran is competent to state that he had kidney problems in service, he is not competent to state that he had chronic kidney pathology as a result of that incident in service or that bilateral peripheral neuropathy of the lower extremities is due to service.  Renal dysfunction is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on laboratory and other diagnostic tools to diagnose renal dysfunction.  To the extent that the Veteran is claiming continuity of renal symptoms since an alleged in-service event, he is not a reliable historian in this respect.  He evidently did not report such difficulties at service discharge and examination of his genitourinary system at that time was normal.  While he states that he did not complain of pertinent symptoms in service, this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  When first seen for lower extremity and renal pathology after service, he related that his symptoms began in 2005 or 2006 that is long after his service discharge.  In a January 2007 report by his nephrologist, the Veteran suggested that renal problems could have started following a bout of tonsillitis following his Vietnam service.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

In April 2008, a VA examiner opined that it was unlikely that the Veteran's mild renal dysfunction was related to prostate cancer and explained that there was no evidence of any obstructive uropathy that would be the only relationship between prostate disease and prostate cancer.  The VA examiner said that it was unlikely that the Veteran's minimal renal dysfunction was at all related to his prostate cancer.  In short, no medical opinion or other medical evidence relating the Veteran's mild renal dysfunction to service or any incident of service, including exposure to Agent Orange or service-connected residuals of prostate cancer, has been presented.

2.  Bilateral Peripheral Neuropathy of the Lower Extremities.

The Veteran also argues that he has bilateral peripheral neuropathy of the lower extremities that he has variously asserted is due to his exposure to Agent Orange or to his service-connected residuals of prostate cancer.  During his March 2011 Board hearing, the Veteran said that two physicians attributed his lower extremity peripheral neuropathy to chemical exposure that appeared to be a reference to his exposure to Agent Orange.  Therefore, he maintains that service connection is warranted for a bilateral peripheral neuropathy of the lower extremities.  After considering the claim in light of the record and the applicable law, the Board finds that a preponderance of the evidence is against the Veteran's claim and service connection must be denied. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, lower extremity numbness, including peripheral neuropathy.  When examined for separation in March 1968, a lower extremity abnormality was not noted.

Post service, private medical records indicate that, in June 2006, the Veteran was evaluated by a neurologist for complaints of bilateral leg numbness with restless leg syndrome.  The impression was peripheral neuropathy.

According to August 2006 and April 2007 private medical records from R.S., D.O., the Veteran was seen in August 2006 with complaints of lower extremity paraesthesias.  It was noted that another physician diagnosed neuropathy.  An electromyography (EMG) was suggestive of a L4-5 radiculopathy.  Results of an August 2006 magnetic resonance image (MRI) included mild degenerative change of the lower lumbar spine without evidence of focal posterior disc protrusion, central stenosis, or nerve rood impingement.  In April 2007, Dr. R.S. noted that clinical findings were suggestive of neuropathy and the Veteran underwent an EMG that raised the possibility of radiculopathy.  The follow up MRI demonstrated only mild degenerative changes without stenosis.  The clinical impression was neuropathy.

According to an April 2008 VA examination report, the Veteran's neurologist felt that he probably had clinically an L4/L5 radiculopathy that responded to medication.  Objectively, there was no diminution in sensation in the L4/L5 area and no evidence of peripheral neuropathy when tested with monofilament and pinprick testing.  Diagnoses included radiculopathy unrelated to prostate cancer.  In the VA examiner's opinion, it was unlikely that prostate cancer caused or contributed to the radiculopathy and there was no evidence of peripheral neuropathy.

In an August 2008 signed statement, Dr. R.S. said that he treated the Veteran for peripheral neuropathy.

The Veteran has contended that service connection should be granted for bilateral peripheral neuropathy of the lower extremities.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange in service.  While one physician diagnosed the Veteran with peripheral neuropathy, the April 2008 VA examiner attributed the Veteran's complaints to radiculopathy, and no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including exposure to Agent Orange or service-connected residuals of prostate cancer.  Assuming, without conceding, that the Veteran has peripheral neuropathy, it is not acute or subacute, that had its onset within weeks or months of exposure and resolved within two years of date of onset.  It is not subject to the chronic presumption.  Moreover, there is no suggestion in the competent evidence of record that it is related to service, including exposure to Agent Orange.  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for chronic peripheral neuropathy disorders.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of chronic peripheral neuropathy disorders.  See Notice, 75 Fed. Reg. 81332-81335 (2010).

On the other hand, the record reflects that the Veteran's lower extremities were normal on separation from service and the first post-service evidence of record of lower extremity numbness is from 2006, nearly 40 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330 at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356.  In short, no medical opinion or other medical evidence relating the Veteran's bilateral lower extremity numbness to service or any incident of service, including exposure to Agent Orange or service-connected prostate cancer, has been presented.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a kidney disorder and bilateral peripheral neuropathy of the lower extremities and his claims must be denied.

B. Rating in Excess of 60 percent for Residuals Status-Post Radical Prostatectomy, Prostate Cancer.

This appeal involves the Veteran's claim that the severity of his service-connected prostate cancer disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

By way of history, private treatment records show that, in December 2005, the Veteran was diagnosed with prostate cancer and, in March 2006, underwent a radical prostatectomy.  There was no metastasis from his prostate cancer, and there has been no recurrence.

In a June 2006 rating decision, the RO granted service connection for residuals of status-post radical prostatectomy, prostate cancer associated with herbicide exposure, and awarded a 100 percent disability rating under Diagnostic Code 7258.  Then, in the March 2007 rating decision, the RO proposed to reduce the 100 percent rating for the prostate cancer residuals to 10 percent.  The Veteran disagreed with the proposed reduction and testified to that effect during his personal hearing at the RO in January 2008.  As noted above, in its March 2008 rating decision, the RO awarded a 40 percent rating for the Veteran's prostate cancer residuals that, in the January 2009 rating decision, was revised and increased to 60 percent.

The pertinent evidence of record includes a May 2006 signed statement from A.K.W., D.O., who noted the Veteran's recent radical prostatectomy in March 2006.  The Veteran was described as doing much better with better control.  He wore one pad a day although it was not always wet and voided with a strong stream.

In a February 2008 signed statement, J.R.P., D.O., a urologist, said that he examined the Veteran who had no evidence of recurrence of his prostate cancer disease process.  The Veteran's urine flow and control were good.  His bladder was scanned for no post-void residual.  He was considered stable and doing well, urologically.  

During an April 2008 VA examination, the Veteran complained of urinary symptoms voiding 10 times during the day and 4 to 5 times at night.  He had leakage that required 3 to 4 absorbent materials during the day and 2 during the night.  There was mild renal dysfunction that was not associated with the service-connected prostate cancer.  The only treatment for the Veteran's urinary incontinence was pads.  It was noted that he was retired.    

In a July 2008 signed statement, Dr. J.R.P., the Veteran's urologist, said that the Veteran showed no evidence of recurrence of his prostate cancer but had secondary effects, mainly mild urinary incontinence and erectile dysfunction that affected his marital life and ability to work.

Of record is a July 2008 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) indicating that, from April 1979 to January 2003, the Veteran worked for the United States Marshalls Service as a supervisory deputy U.S. Marshall.  He last worked in January 2003 when he reached the mandatory retirement limit.

July and August 2008 VA Forms 21-4192 from Easter Seals New Jersey indicate that the Veteran worked there from September 2005 to February 2007 as a personal assistant.  He last worked in March 2006 and stopped when he was no longer available to work.

On January 2009 VA examination, it was noted that the Veteran had a constant and serious leakage problem that required 6 pads per day.  Sneezing, coughing, bending, change of position from sitting to standing or flat to standing, passage of gas, laughing, etc., all caused worsening of his leakage.  The Veteran had to sleep with a pad underneath as he leaked throughout his sleeping hours.  According to the VA examiner, there was no kidney dysfunction, no voiding dysfunction, and no urge symtoms so that the storage symtoms, complication of his prostate surgery, did not interfere with ordinary employment, as that symptom could be managed by the use of pads.  There was no other treatment than surgery for the prostate cancer.

During his March 2011 Board hearing, the Veteran said that he experienced uncontrollable voiding due to his service-connected prostate cancer residuals (see hearing transcript at page 15).

As noted the Veteran's genitourinary disability is currently assigned a 60 percent disability rating under Diagnostic Code 7258.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas. Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Disability ratings based on urinary frequency provide a maximum rating of 40 percent.  Id.  Since the Veteran's residuals are currently rated 60 percent disabling, it would be of no benefit to the Veteran to consider rating the disability based on urinary frequency.

Only the criteria for rating renal function offer a rating in excess of 60 percent.  Id. However, as the Veteran does not have a history of renal failure or dysfunction associated with his service-connected prostate cancer residuals, such criteria are not applicable.

Inasmuch as the Veteran's urinary leakage is already rated as 60 percent disabling, that is the maximum schedular rating provided for this disability, the Board's analysis must also consider whether referral for evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  However, there is nothing in the record that reflects or suggests that the Veteran's urinary leakage involves factors such as marked interference with employability or frequent hospitalizations so as to render the schedular criteria inadequate and warrant referral extraschedular consideration.  The record does not show that the urinary leakage has required hospitalization; and, while the incontinence would appear to clearly require accommodations in employment (such as convenient access to bathroom facilities), the record does not reflect or suggest that this disability would markedly impact on the Veteran's ability to engage in employment beyond that contemplated by the current disability rating.  In fact, the January 2009 VA examiner commented that the Veteran's urinary leakage did not interfere with ordinary employment, as that symptom could be managed by the use of pads.  Further, the Veteran's symptoms are fully contemplated in the schedular criteria.  To the extent that all the Veteran's service-connected disabilities affect his ability to secure and maintain substantially gainful employment, the RO recognized their debilitating effect in its award of a TDIU.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board finds that referral for extraschedular consideration is not warranted.

The preponderance of the objective and credible evidence of record is against the Veteran's claim for a rating in excess of 60 percent for his residuals of prostate cancer.  Therefore, the benefit-of-the-doubt doctrine does not apply; the claim must be denied.


ORDER

Service connection for a kidney disorder is denied.

Service connection for bilateral peripheral neuropathy of the lower extremities is denied.

A rating in excess of 60 percent for residuals of status post radical prostatectomy, prostate cancer, is denied.


REMAND

The Veteran also seeks service connection for bilateral hearing loss and tinnitus.  During his April 2008 VA audiology examination, the Veteran gave a history of noise exposure due to weapons fire in service without hearing protection.  The VA examiner said that this type of noise exposure could have contributed to the Veteran's hearing loss but providing an opinion on the matter would be mere speculation.

However, in concluding that he was unable to attribute the Veteran's hearing loss to his military service without resort to mere speculation, the VA examiner did not explain why an opinion could not be reached.  But, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Therefore, the Board finds that the Veteran should be provided with a new VA examination and opinion by another VA examiner as to whether any current bilateral hearing loss and tinnitus is related to his active service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA audiology and ear examinations to determine the etiology of any diagnosed bilateral hearing loss and tinnitus found to be present.  A complete history of the claimed disorders should be obtained from the Veteran, including any post-service noise exposure.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folders must be made available to the examining physician or audiologist for review.

The physician or audiologist should diagnose any clinically evident bilateral hearing loss and tinnitus, and opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the appellant's active duty service.  In providing this opinion, the examiner should consider the Veteran's credible report of exposure to acoustic trauma due to weapons fire in service.  Any opinion offered should be accompanied by a fully explanatory written rationale.  

2.  Then readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


